877 F.2d 952
35 Cont.Cas.Fed. (CCH)  75,576
RIVERSIDE RESEARCH INSTITUTE, Appellant,v.The UNITED STATES, Appellee.
No. 87-1442.
United States Court of Appeals,Federal Circuit.
Feb. 23, 1989.

Appealed from Armed Services Board of Contract Appeals.
Richard M. Sharfman, of Sharfman, Shanman, Poret & Siviglia, New York City, argued for appellant.  With him on the brief was James A. Shanman, of Sharfman, Shanman, Poret & Siviglia, New York City.  Of counsel was Raymond S.E. Pushkar, of McKenna, Conner & Cuneo, Washington, D.C.
James M. Kinsella, of the Commercial Litigation Branch, Dept. of Justice, Washington, D.C., argued for appellee.  With him on the brief were James M. Spears, Acting Asst. Atty. Gen., David M. Cohen, Director and Thomas W. Peterson, Asst. Director.
Prior report:  (Fed.1988) 860 F.2d 420.
Before ARCHER, MAYER and MICHEL, Circuit Judges.
ORDER
ARCHER, Circuit Judge.


1
The Petition for Rehearing is granted.


2
The judgment is modified to remand the case to the Board to determine the costs incurred and paid by Warwick to construct the leasehold improvements on Riverside's lease at the Newmark location.